DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed December 18, 2020, has been entered.  Claims 1-3, 10, 11, 17, 18, and 25-27 have been amended as requested.  Claims 12-16 have been cancelled and new claims 28-30 have been added.  Thus, the pending claims are 1-11 and 17-30, with claims 25-27 being withdrawn as non-elected.  
Said amendment is sufficient to overcome the claim rejections under 35 USC 112 as set forth in sections 3-5 of the last Office action (Non-Final Rejection mailed September 24, 2020). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 17-24, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “the fluid binding agent comprises at least one type of polymer component”, and the claim also recites “the fluid binding agent comprises a liquid polyurethane component” which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claims 2-11, 17-24, and 28-30 are also rejected for their dependency upon claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 17-24, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1201388 issued to Murayama et al. in view of Szycher’s Handbook of Polyurethanes, Structure-Property Relations in Polyurethanes, US 2014/0275394 issued to Allen, and  US 2016/0333535 issued to Robinson et al.
Murayama discloses a method of making colored rubber chips (title). A fluid film forming material containing a pigment and 10-100 parts by weight of a polyurethane resin is added to 100 parts by weight of rubber chips (abstract and sections [0008], [0011], and [0014]). The film forming material and the rubber chips are mixed together and stirred until the film forming material gels and cures (abstract and sections [0007], [0008], and [0014]). Water is added to the mixing vessel containing the film forming material and rubber chips to promote gelation of the polyurethane resin (sections [0026], [0027], [0040], [0041], and [0046]). A drying step may be necessary to remove excess moisture (section [0041]). The coating process may be applied as a thin film several (e.g., three) times in order to increase the uniformity of the coating thickness (section [0035]). In one working embodiment, the coating is applied twice in two sequential batch steps in a mixing vessel (Example 2, sections [0050]-[0052]). Depending on the size of the rubber chip particles, the rubber may protrude from the outer surface of the film (i.e., gaps in the coating) (section [0044]). Small projections of the rubber through the film coating are allowable, but large projections are not desirable (section [0044]).
The rubber chips may be vulcanized natural rubber (e.g., natural rubber latex), SBR or BR, or polyurethane rubber or the like (i.e., an elastomeric or compression resilient granulate) and have a particle size of 1-10 mm (abstract and sections [0008] and [0021]). For rubber chips having a size of 1-3 mm, a coating thickness is 0.1 mm or more, with a preferred maximum thickness of 0.8 mm (sections [0028] and [0044]). 

The pigment employed is variable depending on a desired color (section [0030]). Suitable pigments include iron oxide for brick red, brown, and yellow colors, chromium oxide or phthalocyanine-based organic pigments for green color, carbon black for black color, and titanium oxide for white color (i.e., IR reflective) (section [0030]). Other pigments can be combined to prepare various colors (section [0030]). The reference is silent with respect to using two different colors in the multiple coating steps (i.e., the first pigment is the same as the second pigment)
Additives, such as agents for improving weather, ozone, water, and heat resistance, antiaging agents, ultraviolet absorbing agents, antifungal and mildew proofing agents, and a surface treating agent, may be included in the film forming material (section [0031]-[0034]).

Thus, Murayama teaches the invention of claims 1-15, 17, 19, 20, 22, 23, and new claim 30 with the exceptions (a) an explicitly teaching that the catalyst is added to the pre-mixed initial composition of pigment, an NCO terminal polyurethane prepolymer, and rubber chips and (b) the coated rubber chips are provided as artificial turf infill.
Regarding exception (a), Murayama exemplifies a one component polyurethane, wherein all ingredients are mixing together at once, but teaches a two component polyurethane may be employed.  Note, in a two component type polyurethane, such as that disclosed by Murayama, the first component may comprise the isocyanate-terminated polyurethane prepolymer formed by the reaction of an isocyanate (e.g., MDI) and a polyol (e.g., PTMEG), while the second component may comprise a polyol curing agent (e.g., Murayama’s polybutadiene diol (BDO)) and catalyst.  See Szycher, Figure 3.4, which shows the differences between a one-shot method of forming a one component polyurethane composition and a two-stage prepolymer method of forming a two component polyurethane composition.  Szycher teaches a two-stage prepolymer method provides advantages over a one-shot process, including control over toxicity, reactivity, structure, properties, processibilty, and finished product quality (Chapter 3.1.3.1, Prepolymers, 1st paragraph).  Also, note Allen teaches a catalyst may be added to either component of a two component polyurethane system (sections [0109] and [0157]).
Thus, in Murayama’s embodiment wherein a two component polyurethane is employed for the coating process, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix the rubber chips first with the NCO terminated prepolymer to form a first mixture and then subsequently add the second component 
Regarding exception (b), while Murayama teaches the coated rubber chips are suitable for use as elastic pavement materials or in athletic fields and golf courses, the reference does not explicitly teach said chips as an infill material for artificial turf. However, it is known in the art to employ polyurethane coated rubber chips as infill materials for artificial turf. For example, Robinson discloses polyurethane coated rubber particles suitable for use as infill for an artificial turf, such as that employed in athletic fields (abstract and section [0007]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the coated rubber chips of Murayama as an infill material for an artificial turf athletic field.  Such a modification would have yielded predictable results to the skilled artisan. Therefore, exception (b) and claims 1-11, 17, 19, 20, 22, 23, and 30 are rejected as being obvious over the cited prior art.  
Regarding claims 18, 28, and 29, Murayama fails to teach the molecular weight of suitable polyether polyols. However, the claimed ranges of molecular weight for said polyols are known in the art of polyurethanes. For example, Robinson teaches the polyurethane composition is made from a polyol having a number average molecular weight of 1800-12,000, preferably 3000-7000, most preferred 5000-7000 (abstract and section [0026]). Additionally, Allen teaches suitable polyols have a number average molecular weight of greater than or equal to 500 (section [0082]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a polyol having the claimed molecular 
Regarding claim 21, the cited prior art fails to teach the use of a flow reactor for the coating process. However, the use of flow reactors for polymerization reactions is well known in the art. Applicant was previously given Official Notice of this fact in the last Office action. [Since applicant has not properly traversed said Official Notice in the response filed with the amendment, the fact is now taken as admitted prior art.  See MPEP 2144.03, C.]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a flow reactor to perform at least part of the coating reaction. Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 21 is rejected as being obvious in the cited prior art.
Regarding claim 24, Murayama teaches a coating thickness of 0.1-0.8 mm. However, this thickness is for the total coating thickness. Since the reference teaches the coating may be applied in multiple steps of thin coatings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a coating thickness of less than 0.1 mm for each coat application in order to build up to the total coating thickness range of 0.1-0.8 mm. Such a modification would have yielded predictable results to the skilled artisan (i.e., a more uniform coating). Therefore, claim 24 is rejected as being obvious over the cited prior art.
Claims 1-11, 17-24, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0333535 issued to Robinson et al. in view of EP 1201388 issued to Murayama et Handbook of Polyurethanes, Structure-Property Relations in Polyurethanes, and US 2014/0275394 issued to Allen.
Robinson discloses polyurethane coated rubber particles suitable for use as infill for an artificial turf (abstract and section [0007]). Said particles comprise (a) a rubber particle and (b) a coating deposited over at least a portion of the rubber particle, wherein the coating includes (1) polyurethane-urea resin that is a reaction product of a mixture comprising (i) a polyol having a number average molecular weight of 1800-12,000, (ii) an aromatic diamine, (iii) a diisocyanate, and (iv) a catalyst and (2) an anti-clumping agent (abstract and section [0005]). The method of making the coated rubber particles comprises the steps of (a) mixing the rubber particles within isocyanate-reactive composition comprising said polyol, said aromatic diamine, and said catalyst, (b) mixing the treated rubber particles of step (a) with a poly isocyanate to form rubber particles at least partially coated with a cured polyurethane-urea resin, and (c) mixing the coated rubber particles produced in step (b) with the anti-clumping agent (section [0006]).
Suitable rubber compositions include styrene butadiene rubber, butadiene rubber, ethylene propylene diene monomer (EPDM) rubber, and vulcanized elastomer materials (section [0016]). The rubber particles may have an average size of 50-500 µm (section [0022]). The coating covers at least 50% of the surface of the rubber particle (i.e., coating has gaps) and has a maximum thickness of no more than 20 µm (section [0024]).
The polyol may be a polyether polyol and has a preferred molecular weight of 3000-7000, more preferably 5000-7000 (sections [0026] and [0027]). The aromatic diamine may be a mixture thereof (i.e. at least one type of monomer) (section [0034]). Suitable isocyanate include aromatic and aliphatic polyisocyanates, such as cyclohexane-1,2-diisocyanate, 1,6-hexamethylene diisocyanate, toluene diisocyanate, and MDI (sections [0042] and [0043]). The 
The working example is prepared in a mixer by adding a catalyst, pigment, polyol, and aromatic diamine to the rubber particles (section [0121] and Table 2). Then water is added and next the diisocyanate (section [0121] and Table 2).  
Thus, Robinson teaches the invention of claims 1-5, 8, 10, 11, 17-19, 22, 24, 28, and 29 with the exceptions (a) the rubber chips are mixed with an isocyanate terminated prepolymer prior to mixing with the catalyst and (b) two, preferably three, coatings are applied in a sequential batch process.
Regarding exception (a), while Robinson teaches a two component polyurethane coating, the reference does not mix the rubber particles initially with the isocyanate terminated prepolymer.  However, it would have been obvious to one of ordinary skill in the art to reverse the order of mixing the two components with the rubber chips.  For example, Murayama teaches colored rubber chips comprising a coating of a one or two component polyurethane composition (abstract and section [0022]). The one component polyurethane is a moisture curing polyurethane prepolymer (i.e., partially polymerized NCO terminal polymer) obtained by reacting an isocyanate, such as toluene diisocyanate, diphenylmethane diisocyanate (MDI), or hexamethylene diisocyanate, with a polyol, such as polypropylene glycol, polytetramethylene glycol, or polybutadiene polyol (section [0025]). The two component type polyurethane resin may comprise a polyurethane prepolymer as in the one component polyurethane resin, a polyol 
Note, in a two component type polyurethane, such as that disclosed by Murayama, the first component may comprise the isocyanate-terminated polyurethane prepolymer formed by the reaction of an isocyanate (e.g., MDI) and a polyol (e.g., PTMEG), while the second component may comprise a polyol curing agent (e.g., Murayama’s polybutadiene diol (BDO)) and catalyst.  See Szycher, Figure 3.4, which shows the differences between a one-shot method of forming a one component polyurethane composition and a two-stage prepolymer method of forming a two component polyurethane composition.  Szycher teaches a two-stage prepolymer method provides advantages over a one-shot process, including control over toxicity, reactivity, structure, properties, processibilty, and finished product quality (Chapter 3.1.3.1, Prepolymers, 1st paragraph).  Also, note Allen teaches a catalyst may be added to either component of a two component polyurethane system (sections [0109] and [0157]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the order of mixing polyurethane components in the Robinson invention.  In such a modification, the Robinson process would result in first mixing the rubber chips with an NCO terminated prepolymer to form a first mixture and then adding a second polyol component (including catalyst) and water to the first mixture.  Motivation to do so would be to tailor the polyurethane reaction (e.g., reactivity, structure, properties, etc.) for the intended coating. Therefore, absent a showing of unexpected results 
Regarding exception (b), Robinson fails to teach multiple coatings applied sequentially. However, Murayama teaches applying multiple thin coatings to enhance the uniformity of said coating.  Specifically, the coating process may be applied as a thin film several (e.g., three) times in order to increase the uniformity of the coating thickness (section [0035]).  In one working embodiment, the coating is applied twice in two sequential batch steps in a mixing vessel (Example 2, sections [0050]-[0052]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply multiple thin coatings of the Robinson invention in order to produce a more uniform overall coating.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (b) and claims 1-5, 8, 10, 11, 17-19, 22, 24, 28, and 29 are rejected as being obvious over the cited prior art.
Regarding claims 6 and 7, while Robinson fails to teach the use of natural latex particles, such use is known in the art of coated rubber particles.  As noted above, Murayama teaches the rubber chips may be vulcanized natural rubber (e.g., natural rubber latex), SBR or BR, or polyurethane rubber or the like (i.e., an elastomeric or compression resilient granulate). Thus, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute a natural latex particle as taught by Murayama for the Robinson rubber particle, since the equivalence of natural latex rubber and SBR or BR as rubber particles is well-known in the art.  As such, the choice of any of these equivalents is within the level of ordinary skill in the art. Therefore, claims 6 and 7 are rejected as being obvious over the cited prior art.

Regarding claim 20, while Robinson does not explicitly teach a step of drying the coated particles prior to providing as an artificial turf infill, the reference teaches the coated particles are free-flowing particles (abstract).  Robinson states “‘free-flowing particle’ refers to a dried particle that is not an aggregate of particles stuck or adhered to each other so as to form clumps” (section [0015]). Hence, the coated rubber particles are necessarily dried prior to being applied to an artificial turf. Therefore, claim 20 is also rejected as being obvious over the cited prior art.
Regarding claim 21, the cited prior art fails to teach the use of a flow reactor for the coating process. However, the use of flow reactors for polymerization reactions is well known in the art. Applicant was previously given Official Notice of this fact in the last Office action. [Since applicant has not properly traversed said Official Notice in the response filed with the amendment, the fact is now taken as admitted prior art.  See MPEP 2144.03, C.]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive in view of the new prior art rejections set forth above.  However, in response to applicant’s arguments the following comments are made.
With respect to applicant’s argument that Murayama and Robinson teach curing agents must also be employed in the polyurethane composition, while the presently claimed invention does not recite adding any type of curing agent (Amendment, page 8, 3rd paragraph – paragraph spanning pages 8-9 and page 11, 1st paragraph), applicant’s claims are not so limited.  Specifically, the claims do not preclude the presence of a curing agent.  Thus, applicant’s argument is unpersuasive since said argument is not commensurate in scope with the claimed invention.   
Applicant’s also argues Murayama, Allen, Robinson do not teach the step of adding a catalyst and water, together in one step, as implicitly claimed (Amendment, page 9, 2nd paragraph and page 11, 1st paragraph).  The examiner respectfully disagrees that the claim is so limited.  The claim, while perhaps implicitly implying the catalyst and water can be added together in one step, does not preclude adding water and the catalyst in two separate steps during the mixing of the initial composition.  Murayama clearly teaches adding water while mixing the rubber chips and polyurethane component to gel and cure into the polyurethane coating.  In the proposed modification of the Murayama invention, the second component of the polyurethane 
Applicant also asserts discovery of the surprising effect of eliminating a drying step when the water and catalyst are added together (Amendment, page 10, 1st paragraph).  In response, first, applicant’s claims do not preclude any drying step of the prior art.  Second, applicant has not provided evidence of significant and unexpected results achieved from the claimed invention.  “Mere lawyers’ arguments unsupported by factual evidence are insufficient to establish unexpected results.” In re Lindner, 173 USPQ 356.  See also In re Wood, 199 USPQ 137.  Therefore, applicant’s argument is found unpersuasive.  

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        March 4, 2021